DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 5, and 18-22 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 17-21 respectively of prior U.S. Patent No. 10,363,425. This is a statutory double patenting rejection.

A combination of claims 1 & 5 of the present application is identical to claim 1 of the parent application.  Claims 18-22 are identical to claims 17-21 of the parent application.  As such, this statutory double patenting rejection cannot be overcome by a terminal disclaimer.  

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-4, 6-17 & 23 & 25-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 & 22-32 of U.S. Patent No. 10,363,425. Although the claims at issue are not identical, they are not patentably distinct from each other because they are simply broader than the claims of the parent application.  As such, the claims of the parent application contain all claim language of the present claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 23 & 25-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stevenson (US 2015/0217111).

With regard to claims 1-4, Stevenson, in Figure 54, discloses a feedthrough filter arrangement for use with an AIMD (paragraph 0126), comprising: a ferrule (134); a feedthrough (156) associated with said ferrule; a plurality of conductors (142a & b) supported through said (re claim 1), wherein said conductors comprise respective wire conductors for each of said discrete filters (paragraph 0142 teaches that the conductors 142a & b are lead wires) (re claim 2), said ferrule comprises a metal ferrule (134, paragraph 0136); and said feedthrough comprises an insulating cofired feedthrough which is mounted relative to said metal ferrule (156, paragraphs 0137, 0145 & 0146) (re claim 3), wherein: each of said filters has side and end terminals, and has two sets of interleaved vertical electrodes comprising ground electrodes and signal electrodes; each of said ground electrodes has respective projecting end portions connecting with respective end terminals of each of said filters; and each of said signal electrodes has respective projecting side portions connecting with respective side terminals of each of said filters (as seen in Figs. 15 & 52 & paragraphs 0154 & 0227) (re claim 4).

With regard to claims 23 & 25-27, Stevenson, in Figure 54, discloses a methodology for a feedthrough filter arrangement for use with an active implanted medical device (paragraph 0126), comprising: providing a metal ferrule (134); fitting an insulating feedthrough (156) with said ferrule; supporting a plurality of conductors (142a & 142b) through said feedthrough; and connecting respectively a corresponding plurality of discrete cofired filters (410a & 410b) with said plurality of conductors, so as to reduce cross-talk between signals on adjacent of said conductors (the capacitive filters would necessarily reduce crosstalk between the two leads as the higher frequencies which would be induced across the leads are shunted to ground; support for this can be found in paragraph 0055 of Moulder US 2012/0158078) (re claim 23), further including connecting and directly mounting said plurality of discrete cofired filters with a printed (re claim 25), further including providing each of said filters with at least two respective terminals (164a & 164b of Figs. 51 & 52), with one of said terminals associated with a respective one of said conductors, and the other of said terminals associated with said ferrule (as seen in Fig. 54) (re claim 26), further including providing said filter terminals as either symmetrical or asymmetrical terminals (as seen in Fig. 51) (re claim 27).

Allowable Subject Matter
Claims 5-17, 24 & 28-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejection is overcome.

Claim 5 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejection is overcome because the prior art of record does not teach or fairly suggest a filter feedthrough arrangement comprising all the features as recited in the claims and in combination with the at least two respective terminals comprise side and end terminals associated respectively with said filters and said ferrule; and each of said filters has two sets of interleaved vertical electrodes comprising ground electrodes and signal electrodes, wherein said ground electrodes are associated with at least one end terminal of each respective filter so that ground is connected to said ferrule, and wherein said signal electrodes are associated with at least one side terminal of each respective filter so that signals on a respective associated conductor are connected to such associated conductor.

Claims 6-17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting 

Claim 24 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record does not teach or fairly suggest methodology comprising all the features as recited in the claims and in combination with providing a double row of conductors supported through said feedthrough; and providing each of said filters with at least one end terminal and at least one side terminal; and mounting said filters on said feedthrough in a row with end terminals thereof on alternate sides of said feedthrough.

Claim 28 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejection is overcome because the prior art of record does not teach or fairly suggest methodology comprising all the features as recited in the claims and in combination with the at least two respective terminals comprising side and end terminals associated respectively with said filters and said ferrule; and each of said filters has two sets of interleaved vertical electrodes comprising ground electrodes and signal electrodes, wherein said ground electrodes are associated with at least one end terminal of each respective filter so that ground is connected to said ferrule, and wherein said signal electrodes are associated with at least one side terminal of each respective filter so that signals on a respective associated conductor are connected to such associated conductor.

Claim 29 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting 

Claim 30 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejection is overcome because the prior art of record does not teach or fairly suggest methodology comprising all the features as recited in the claims and in combination with each of the filters comprising filter capacitors having respective end terminals, a top side terminal, a bottom side terminal, a body of dielectric material; and two sets of interleaved vertical electrodes comprising ground electrodes and signal electrodes received in said body of dielectric material, wherein each of said ground electrodes has respective projecting end portions connecting with respective end terminals of each of said filter capacitors, and each of said signal electrodes has respective projecting side portions connecting with respective side terminals of each of said filter capacitors.

Claims 31-36 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above double patenting rejection is overcome because they depend on claim 30 which would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-22 would be allowable if the above double patenting rejection is overcome.

Claim 18 would be allowable if the above double patenting rejection is overcome because the prior art of record does not teach or fairly suggest a filter feedthrough arrangement comprising all the features as recited in the claims and in combination with each of the filter capacitors having: respective end terminals; a top side terminal; a bottom side terminal; a body 

Claims 19-22 would be allowable if the above double patenting rejection is overcome as they depend from claim 18, which is also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makl (US 5,999,398) teaches a feedthrough filter for use with an AIMD which shares similarities with Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Scott Bauer/Primary Examiner, Art Unit 2839